 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Employees of Prestress Erectors, Inc., currently represented bythe Carpenters' District Council of Miami, Florida and Vicinity,AFL-CIO, are entitled to perform the following work :Erectingand installing all precast concrete items performed byPrestressErectors, Inc., in its building construction work withinDade and Broward Counties, Florida.2.Local Union No. 272, International Association of Bridge, Struc-tural andOrnamental Iron Workers, AFL-CIO, is not entitled, bymeans proscribedby Section 8(b) (4) (D) of the Act, to force orrequirethe Employer to assign the above work to ironworkers whoare represented by it.3.Within 10 days from the date of the Decision and Determinationof Dispute, Local Union No. 272, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, shall notifythe Regional Director for Region 12, in writing, whether it will refrainfrom forcing or requiring the Employer, by means proscribed in Sec-tion 8 (b) (4) (D), to assign the work in dispute to ironworkers ratherthan tocarpenters.Local No. 2 of Detroit,Bricklayers,Masons,and Plasterers In-ternationalUnion of America,AFL-CIO'andDecora, Inc.Case No. 7-CD-116.April 29,1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, following the filing of charges by Decora, Inc. (hereincalled the Employer) alleging that Local No. 2 of Detroit, Brick-layers,Masons and Plasterers International Union of Amercia, AFL-CIO (herein called Local No. 2), had violated Section 8 (b) (4) (D) ofthe Act.The charge alleges, in substance, that Local No. 2 threatened,restrained, and coerced the Employer with an object of forcing orrequiring the Employer to assign particular work to employees repre-sented by Local No. 2 rather than to employees who were members of,and represented by, Local No. 32, Bricklayers, Masons and PlasterersInternational Union of America, AFL-CIO (herein called Local No.32).Thereafter, a duly scheduled hearing was held before HearingOfficer Alfred J. Morad, on November 12 and 13, 1964. All parties 2appeared at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidencei The full name of Local No 2 appears as stipulated by the parties at the hearing.'Although a timely notice of hearing was issued to Local No.32, its representativesdid not appear at the hearing.However,members of Local No 32 who were employedby Decora,Inc., and to whom the Employer had assigned the work, appeared and wererepresented by the Employer's counsel.152 NLRB No. 17. LOCAL NO. 2 OF DETROIT, BRICKLAYERS, MASONS, ETC.279bearing on the issues.The rulings of the Hearing Officer made at thehearingare free from prejudicialerrorand are hereby affirmed.Abrief was submitted by Local No. 2.Upon the entire record in the case, the Board 3 makes the followingfindings :1.THE BUSINESS OF THE EMPLOYERDecora, Inc., is a Michigan corporation engaged in the installationand erection of marble and other structural stone.During the pastyear, Decora, Inc., received supplies of marble shipped directly to itsplace of business in Detroit, Michigan, from points oustide the conti-nental United States valued in excess of $50,000.We find, therefore,that the Employer is engaged in commerce within the meaning of theAct and that it will effectuate the purposes of the Act to assert jurisdic-tion herein.II.THE LABOR ORGANIZATION INVOLVEDRespondent Local No. 2 and Local No. 32 are sister locals of theBricklayers, Masons, and Plasterers International Union of America,AFL-CIO.We find that Local No. 2 and Local No. 32 are labororganizations within the meaning of Section 2(5) of the Act.M. THE WORK IN DISPUTEA. Background factsLocal No. 2 is what is commonly described in the construction indus-try asa "BrickMason" local and Local No. 32 is a "Marble Mason"local.Although the members of each local appear to utilize similarskills intheir work, one of the basic distinctions between the two groupsis that marble masonry consists of the installation or erection of marbleor structural glass or stone in the interior of buildings and brick ma-sonry involves work on the exterior of buildings.4However, exteriorwork is further subdivided into another skill called stone masonry.Stone masonry encompassesthe erection or installation of all typesof structural stone to the exterior of buildings. In order to qualifyas a stonemason,an apprenticeship or certain other requirements ofthe International Union must be fulfilled.When a brickmason or amarble mason hascompleted the necessary requirements, the Inter-national certifies him by placingan extra"M" on his union card .5s Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Brown and Jenkins].'There is no evidence in the record concerning the limitations on the types of mate-rial a brick mason may handle, but in view of the range of materials involved in stonemasonry,infra,we assume that some limitation in this respect does exist.6 The cards of stonemason members of Local No. 2 contain "BMM"designations, andthe stonemason members of Local 32 have"MMM" designations. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis indicates that the member is a journeyman stonemason in addi-tion to his basic trade. It is the application of this latter skill withwhich we are here concerned.The Employer is a marble mason contractor, and is signatory to acollective-bargaining contract with Local No. 32.The contract by itsterms is supplemental to, and made a part of, a national agreementbetween the National Association of Marble Dealers and the Brick-layers,Masons and Plasterers International Union of America.Thenational agreement expressly limits its application to "the erection orinstallation of interior marble, structural glass, slate or stone work,both natural or artificial ... in any public or private building."The Employer contracted to install interior marble and exteriorgranite on the new addition to the Detroit Institute of Arts.The con-tract between the Employer and the general contractor, Barton-MalowCompany, contains a provision requiring the Employer to abide bythe rules, regulations, and procedures of the National Joint Board forthe Settlement of Jurisdictional Disputes.6The Employer assigned the work on the Institute of Arts projectto itsown employees represented by Local No. 32.However, onlythose employees who were also qualified stonemasons were assigned toinstallthe exterior granite.During the period material to the disputethe Employer normally used two stonemasons on the project. But onat least one occasion it had fourstonemasonson the job.7The numberof stonemasonswas dependent upon the amount of preparatory workcompleted by other crafts, and there is testimony in the record thatthe Employer anticipated utilizing four stonemasons on the projectonce the work of the other crafts had progressed enough to make thispossible.B. The disputeIn August 1964, Fergus Johnson and William Smith, president andbusinessrepresentative, respectively, of Local No. 2, visited the Insti-tute of Arts project.They were accompanied by John Lodge, anInternational vice president of the Union. Smith informed employeeRichard Savage that he would see to it that Savage and his brotherwould not install the exterior granite. Savage insisted that the workbelonged to them as stonemasons. On September 8, 1964, the managerof labor relations of the Detroit Chapter of the Associated GeneralContractors (of which the general contractor is a member) wired the6 In this connection, we note that neither the national agreement nor the Employer'scontract with Local No. 32 requires the Employer to use the services of, or abide bythe decisions of, the National Joint Board'Two employees,Richard and Raymond Savage, were permanently assigned as stone-masons on the projectEmployees Gray and Meredyk also worked on the project in-termittently.However, as the rate of progress of the other crafts generally was suchthat only two stonemasons could be used, the latter employees were assigned duties atvarious other projects of the Employer. LOCAL NO. 2 OF DETROIT, BRICKLAYERS, MASONS, ETC.2S1International Union advising it of the dispute and requesting a deter-minationon jurisdiction of the worksThe International Unionreplied by wire on September 9, 1964, that the installation of exteriorgranite wasthe work of stonemasons. On the basis of the latter wire,Johnson informed Brace, the Employer's business manager, on Sep-tember 10, 1964, that the work belonged to Local No. 2 and that theEmployer would have to sign a contract with Local No. 2. Brace pro-tested that the Employer had qualified stonemasons performing thework and that the Employer had a current contract with Local No. 32.At this point Johnson threatened to picket the job the following morn-ing aHowever, the Employer continued to refuse to alter the assign-mentor to execute a contract with Local No. 2.By letter dated September 25, 1964, the International Union notifiedthe Employer that the installation of the exterior granite was the workof the stonemasons affiliated with Local No. 2. Thereafter, a meetingwas held on October 5, 1964, among the representatives of Local No. 2,Vice President Lodge of the International Union, the Employer, thebusiness representative of Local No. 32, and employee Richard Savage.Local No. 2 again insisted that the work was under its jurisdiction andthat the Employersigna contract with it.The business representativeof Local No. 32, indicating that he was under pressure from the Inter-nationalUnion, acquiesced in the demands of Local No. 2.However,Savage, speaking on behalf of the Employer's stonemason employees,insistedthat the workassignmentremain unchanged.Local No. 2then offered to allow the Employer to keep the two Savage brotherson the job, butinsistedthat the Employer sign a contract with it andthat the problem of additionalstonemasonson the job be worked outby Local No. 2 and the employee involved.The Employer refused toaccede to the demandsof Local No. 2 and filed the charge herein.C. Contentions of the partiesThe Employercontendsthat ithas acollective-bargaining agree-ment with Local No. 32 and that the work has been properly assignedto its employees who are represented by Local No. 32. The Employerfurther contends that the installation of exterior granite has only beenassignedto employees who are stonemasons, and have been so qualifiedby the International Union.The employees to whom the work has been assigned claim that theyare stonemasons and are qualified to perform the work.Local No. 2 claims that no jurisdictional dispute exists within themeaning of Section 10 (k) as both it and Local No. 32 agree that thework is within the jurisdiction of Local No. 2, and further, that there'The wire stated in part that "Decora has assigned this work to marble setters andstonemasons of Bricklayers'Local No. 2,Detroit are claiming it "9 The threat to picket was never carried out by Local No 2 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas never been a demand that the Employer discharge any employeesand replace them with members of Local No. 2. Local No. 2 alsoclaims that even if there is a jurisdictional dispute, there is an agreed-upon method of resolving the dispute under the terms of the Employ-er's contract with the general contractor, and the notice of hearingshould be quashed.IV. APPLICABILITY OF THE STATUTEAs observed above, Local No. 2 denies that a jurisdictional disputeexists.We do not agree. The record clearly shows that Local No. 2claims the work to be within its trade jurisdiction.Although LocalNo. 2 alleges that it made no demand for the discharge of any memberof Local No. 32 presently performing the work and offered to allowthe Employer's assignment to remain unchanged as to two employees,we note that, on at least one occasion, the Employer had four employ-ees assigned to install the granite and reasonably expected to assignadditional employees as the work progressed.We find, therefore, thatLocal No. 2, by insisting that the Employer sign a contract with it,was claiming jurisdiction over the work and the employees performingthe work.Concededly, the business representative of Local No. 32acquiesced in the demands of Local No. 2, but it is pertinent to observe,in this connection, that the Employer's employees, members of LocalNo. 32, continue to assert their claim to the work.We also reject the contention that there is an agreed-upon method,binding on the parties, for voluntary adjustment of the dispute.Thecontroversy here isintraunionin character, and examination of theprocedural rules of the National Joint Board reveals that disputes ofthis type would not be entertained by that forum.Accordingly, wefind that the agreement between the Employer and the general con-tractor does not provide a means of adjusting the competing claimswithin the meaning of Section 10 (k) of the Act.On the basis of the entire record before us, including the admissionof Local No. 2 that it threatened to picket the project, we find thatthere is reasonable cause to believe that a violation of Section 8(b)(4) (D) of the Act has occurred and that the dispute is properly beforethe Board for determination under Section 10(k) of the Act.V. THE MERITS OF THE DISPUTESection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work after giving due consideration to variousrelevant factors, and the Board has held that its determination in ajurisdictional dispute case is an act of judgment based upon common-sense andexperience and a balancing of all relevant factors 1010lnternational Association of Machinists,Lodge No.1743,AFL-CIO (J.A. JonesConstructionCo.),135 NLRB 1402. LOCAL NO. 2 OF DETROIT, BRICKLAYERS, MASONS, ETC.283Examinationof the factors normally considered by the Board revealmany of them to be of minimal assistance in determining the disputein this case.The contract between the Employer and Local No. 32by its terms only relates to the installation of marble and structuralstonein theinteriorof buildings, and is silent with respect to exteriorwork.Thus the contract presents no basis on which to predicate adeterminationin favor of Local No. 32.Nor do the skills involved offer a solution.The stonemason mem-bers of both Local Unions are certified as such by the same Interna-tional Union and possess identical skills.As their basic trades arenot relevant in performing the work in dispute, i.e., brick masonryvis-a-vismarble masonry, there is no valid basis for distinguishingbetween the skills of the stonemason members of either Local Union.The testimony shows that stonemason contractors in the area whohave collective-bargaining agreements with a labor organization gen-erally have such agreements with Local No. 2.However, the testimonyalso shows that marblemasoncontractors, while they generally con-tract for interior work, assign whatever exterior work they are requiredto perform to their own employees.Because of the apparent over-lapping of the types of work performed by the specialized contractors,the area practice does not offer a consistent pattern which weighs infavor of either disputant.Local No. 2 claims jurisdiction over the disputed work by virtue ofthe award by the International Union.However, we do not find thisfactor to be controlling. In this connection, we note that the Employerwas not a party to the request for the determination.Moreover, theEmployer's subsequent actions clearly indicate that it does not intendto be bound thereby.1'In the particular circumstances of this case, we have decided toaward the contested work to the Employer's stonemason employeeswho are represented by Local No. 32. These employees have beenassigned the work, they have performed the work to the Employer'ssatisfaction, and the Employer desires to retain them on the job.Moreover, this assignment is consistent with the Employer's past prac-ticeand allows the use of skilled craftsmen, qualified by the Interna-tional Union, in their specialized area of work. In making this deter-mination, we are awarding the controverted work to the Employer'sstonemason employees represented by Local No. 32 and not to thatLocal Union or its members. Furthermore, our determination is lim-ited to the particular controversy thatgave riseto this proceeding.n Cf.Local69,United Association of Journeymen and Apprenticesof thePlumbingand Pspefittcng Industry,etc. (Bellezza Company, Inc.),149 NLRB 559. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings, the NationalLabor Relations Board makes the following Determination ofDispute.1.The stonemasons employed by Decora, Inc., who are representedby Local No. 32, Bricklayers, Masons, and Plasterers InternationalUnion of America, AFL-CIO, are entitled to perform the work ofinstalling and erecting the exterior granite on the new addition to theDetroit Institute of Arts building, Detroit, Michigan.2.Local No. 2 of Detroit, Bricklayers, Masons and Plasterers Inter-national Union of America, AFL-CIO, is not entitled, by means pro-scribed by Section 8(b) (4) (D) of the Act, to force or require Decora,Inc., to assign the above work to stonemasons represented by LocalNo. 2.3.Within 10 days from the date of this Decision and Determinationof Dispute, Local No. 2 of Detroit, Bricklayers, Masons, and PlasterersInternational Union of America, AFL-CIO, shall notify the RegionalDirectorfor Region7, in writing, whether it will or will not refrainfrom forcingor requiring Decora, Inc., by means proscribed by Sec-tion 8(b) (4) (D) of the Act,to assignthe work in dispute to stone-masons representedby Local No. 2 rather than stonemasons repre-sented byLocal No. 32.New Fashion Cleaners, Inc.andLaundry,Dry Cleaning and DyeHouse Workers'International Union,Local No.52, Union-Peti-tioner.April 29,1965DECISION AND ORDER GRANTING MOTION TOCLARIFY NONCERTIFIED BARGAINING UNITUpon a motion for clarification of noncertified unit, filed by Laundry,Dry Cleaning and Dye House Workers' International Union, Local No.52, hereincalled Local 52, and New Fashion Cleaners, Inc., hereincalled New Fashion, a hearing was held before Hearing Officer BartonW. Robertson of the National Labor Relations Board.' The HearingOfficer'srulings made at the hearing are free from prejudicial errorand are hereby affirmed.2iwhite Front Stores, Inc.,was permitted to intervene in this proceeding because ofits leaseagreement with New Fashion, the Employer-Petitioner.Retail Clerks Union,LocalsNos.770 and 905,API-CIO, herein referred to as the Retail Clerks, waspermitted to intervene on the basis of its claim that it is a party to contracts coveringthe employees involved in this proceeding.2 The Hearing Officer referred to the Board the Retail Clerks'motion to dismiss themotion for clarification.For the reasons statedinfra,thismotion is hereby denied.152 NLRB No. 16.